May 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

    RHONDA CRAIG AND NORTHWEST WOMEN'S CENTER D/B/A BELLA
                      DERMAGE, Appellant

NO. 14-12-00168-CV                      V.

                            SHIRLEY BRYANT, Appellee
                              ____________________

      Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on January 30, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
RHONDA CRAIG AND NORTHWEST WOMEN'S CENTER D/B/A BELLA
DERMAGE.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.